Ford, Judge:
The cases listed in schedule “A”, attached hereto
and made a part hereof, have been submitted on a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the articles marked “A” and initialed WHW (Import Specialist’s Initials) by Import Specialist William H. Wiegman (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, *208and assessed with duty at the rate of $2.25 each plus 35% under Item 680.47 or 45% under Item 680.48, TSUS, consist of variable ratio speed changers, each ratio of which is selected by manual manipulation, and parts of said speed changers.
2. That said protests were filed under Sec. 514 of the Tariff Act of 1930 within 60 days after the date of liquidation thereof, and that said protests were pending for decision -by this Court on June 29, 1967, the effective date of Public Law 90-36, amending and extending Public Law 89-241.
3. That before September 30, 1967, a request was filed with the District Director of Customs at Chicago, Illinois, the port of entry, for reliquidation and assessment of said merchandise at 9% ad val. under Item 680.45 by virtue of Sec. 51 of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on said Schedule “A” be submitted on this stipulation, the same being limited to the articles marked “A” as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold that plaintiff has complied with both section 514, Tariff Act of 1930, and the Tariff Schedules Technical Amendments Act of 1965, PL 89-241, T.D. 56511, and that said merchandise consists of variable ratio speed changers, each ratio of which is selected by manual manipulation, and parts of said speed changers. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 9 per centum ad valorem under item 680.45, Tariff Schedules of the United States, as amended by section 51 of said PL 89-241, is sustained as to those items marked “A” and initialed on the invoices by the designated import specialist.
Judgment will be entered accordingly.